UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (3.5%) General Dynamics Corp. 12,400 $1,575,916 Honeywell International, Inc. 9,227 859,218 L-3 Communications Holdings, Inc. 8,724 1,037,458 Northrop Grumman Corp. 11,400 1,502,064 Raytheon Co. 11,700 1,188,954 United Technologies Corp. 7,310 771,936 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 4,100 402,989 Airlines (1.4%) American Airlines Group, Inc. 6,800 241,264 Copa Holdings SA Class A (Panama) 1,400 150,206 Delta Air Lines, Inc. 21,900 791,685 Southwest Airlines Co. 37,900 1,279,883 Spirit Airlines, Inc. (NON) 5,200 359,528 Auto components (1.1%) Dana Holding Corp. 13,500 258,795 Lear Corp. 6,000 518,460 Magna International, Inc. (Canada) 4,500 427,095 TRW Automotive Holdings Corp. (NON) 9,396 951,345 Automobiles (0.3%) Ford Motor Co. 44,800 662,592 Banks (6.5%) Bank of America Corp. 80,342 1,369,831 Centerstate Banks, Inc. 9,914 102,610 Citigroup, Inc. 24,257 1,256,998 JPMorgan Chase & Co. 76,927 4,634,082 KeyCorp 43,600 581,188 PNC Financial Services Group, Inc. 8,000 684,640 Regions Financial Corp. 22,000 220,880 Wells Fargo & Co. 79,050 4,100,324 Beverages (2.2%) Coca-Cola Co. (The) 12,700 541,782 Coca-Cola Enterprises, Inc. 10,600 470,216 Dr. Pepper Snapple Group, Inc. 14,100 906,771 Monster Beverage Corp. (NON) 5,200 476,684 PepsiCo, Inc. 21,620 2,012,606 Biotechnology (3.3%) Amgen, Inc. 12,563 1,764,599 Biogen Idec, Inc. (NON) 3,300 1,091,673 Celgene Corp. (NON) 17,700 1,677,606 Gilead Sciences, Inc. (NON) 19,700 2,097,065 Capital markets (4.0%) Ameriprise Financial, Inc. 7,900 974,702 Apollo Global Management, LLC Class A 17,600 419,584 Artisan Partners Asset Management, Inc. Class A 7,012 364,975 Bank of New York Mellon Corp. (The) 12,700 491,871 Carlyle Group LP (The) 20,509 624,704 Charles Schwab Corp. (The) 16,000 470,240 Goldman Sachs Group, Inc. (The) 9,920 1,821,014 KKR & Co. LP 17,800 396,940 Lazard, Ltd. Class A 4,000 202,800 Legg Mason, Inc. (S) 8,900 455,324 Morgan Stanley 23,500 812,395 State Street Corp. 13,300 979,013 Chemicals (2.1%) Albemarle Corp. 4,100 241,490 Axiall Corp. 5,900 211,279 CF Industries Holdings, Inc. 2,300 642,206 Dow Chemical Co. (The) 18,401 964,948 Huntsman Corp. 12,400 322,276 LyondellBasell Industries NV Class A 8,100 880,146 Monsanto Co. 4,300 483,793 Sherwin-Williams Co. (The) 1,900 416,081 Commercial services and supplies (1.0%) Cintas Corp. 7,900 557,661 KAR Auction Services, Inc. 7,793 223,114 MiX Telematics, Ltd. ADR (South Africa) (NON) (S) 18,067 168,746 Pitney Bowes, Inc. (S) 19,300 482,307 Tyco International, Ltd. 12,800 570,496 Communications equipment (2.3%) Cisco Systems, Inc. 93,841 2,361,978 Juniper Networks, Inc. 12,900 285,735 Qualcomm, Inc. 27,200 2,033,744 Construction and engineering (0.2%) Fluor Corp. 6,900 460,851 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 6,491 335,455 Consumer finance (1.2%) American Express Co. 6,700 586,518 Capital One Financial Corp. 11,200 914,144 Discover Financial Services 15,400 991,606 Containers and packaging (0.4%) Ball Corp. (S) 5,300 335,331 Berry Plastics Group, Inc. (NON) 12,100 305,404 MeadWestvaco Corp. 6,000 245,640 Diversified financial services (0.4%) Berkshire Hathaway, Inc. Class B (NON) 5,130 708,658 Diversified telecommunication services (1.5%) AT&T, Inc. (S) 19,320 680,837 Iridium Communications, Inc. (NON) (S) 48,537 429,552 Verizon Communications, Inc. 38,650 1,932,114 Electric utilities (1.0%) American Electric Power Co., Inc. 7,900 412,459 Edison International 4,200 234,864 Entergy Corp. 8,900 688,237 Exelon Corp. (S) 18,200 620,438 Electrical equipment (0.1%) Generac Holdings, Inc. (NON) (S) 7,200 291,888 Electronic equipment, instruments, and components (0.3%) CDW Corp. of Delaware 16,912 525,118 Energy equipment and services (2.8%) Cameron International Corp. (NON) 4,200 278,796 Halliburton Co. 17,300 1,116,023 Helmerich & Payne, Inc. 4,900 479,563 Nabors Industries, Ltd. 25,200 573,552 National Oilwell Varco, Inc. 11,100 844,710 Schlumberger, Ltd. 22,684 2,306,736 Food and staples retail (2.4%) CVS Health Corp. 29,980 2,386,108 Kroger Co. (The) 22,700 1,180,400 Safeway, Inc. 8,900 305,270 Wal-Mart Stores, Inc. (S) 13,300 1,017,051 Food products (0.9%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 19,780 309,755 Archer Daniels-Midland Co. 11,200 572,320 Pinnacle Foods, Inc. 9,800 319,970 Tyson Foods, Inc. Class A 13,299 523,582 Health-care equipment and supplies (1.8%) Baxter International, Inc. 6,400 459,328 Covidien PLC 9,600 830,496 Medtronic, Inc. 16,690 1,033,946 St. Jude Medical, Inc. 12,200 733,586 Zimmer Holdings, Inc. 5,900 593,245 Health-care providers and services (3.1%) Aetna, Inc. 6,600 534,600 Cardinal Health, Inc. 10,000 749,200 CIGNA Corp. 5,400 489,726 Express Scripts Holding Co. (NON) 4,600 324,898 HCA Holdings, Inc. (NON) 12,300 867,396 Humana, Inc. 3,900 508,131 McKesson Corp. 5,250 1,022,018 UnitedHealth Group, Inc. 7,800 672,750 WellPoint, Inc. 7,800 933,036 Hotels, restaurants, and leisure (1.7%) Carrols Restaurant Group, Inc. (NON) (S) 79,500 565,245 Hilton Worldwide Holdings, Inc. (NON) 15,530 382,504 Intrawest Resorts Holdings, Inc. (NON) 15,195 146,936 Las Vegas Sands Corp. 13,200 821,172 McDonald's Corp. 6,030 571,704 Penn National Gaming, Inc. (NON) 35,600 399,076 Wyndham Worldwide Corp. 5,400 438,804 Household durables (0.4%) New Home Co., Inc. (The) (NON) 22,892 309,042 WCI Communities, Inc. (NON) (S) 8,526 157,219 Whirlpool Corp. 2,900 422,385 Household products (0.8%) Kimberly-Clark Corp. 4,000 430,280 Procter & Gamble Co. (The) 13,850 1,159,799 Independent power and renewable electricity producers (0.6%) AES Corp. 38,604 547,405 NRG Energy, Inc. 20,300 618,744 Industrial conglomerates (1.4%) 3M Co. 7,500 1,062,600 General Electric Co. 46,820 1,199,528 Siemens AG (Germany) 4,761 567,447 Insurance (2.6%) Allstate Corp. (The) 10,500 644,385 American International Group, Inc. 29,333 1,584,569 Assured Guaranty, Ltd. 14,000 310,240 Genworth Financial, Inc. Class A (NON) 19,200 251,520 Hartford Financial Services Group, Inc. (The) 8,700 324,075 Lincoln National Corp. (S) 11,800 632,244 MetLife, Inc. 7,748 416,223 Prudential PLC (United Kingdom) 13,258 294,471 Travelers Cos., Inc. (The) 8,300 779,702 Internet and catalog retail (1.0%) Amazon.com, Inc. (NON) 1,865 601,351 Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) (F) (RES) (NON) 10 135,901 Expedia, Inc. (S) 4,200 368,004 Priceline Group, Inc. (The) (NON) 600 695,148 Zalando SE (Germany) (NON) 4,422 120,082 Internet software and services (2.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) 21,642 1,922,892 eBay, Inc. (NON) 8,700 492,681 Facebook, Inc. Class A (NON) 12,300 972,192 Google, Inc. Class C (NON) 3,109 1,795,012 VeriSign, Inc. (NON) (S) 3,900 214,968 Yahoo!, Inc. (NON) 5,600 228,200 IT Services (2.8%) Alliance Data Systems Corp. (NON) 1,900 471,713 Computer Sciences Corp. 15,100 923,365 DST Systems, Inc. 4,586 384,857 IBM Corp. 9,380 1,780,605 MasterCard, Inc. Class A 8,000 591,360 Visa, Inc. Class A 3,800 810,806 Xerox Corp. 40,300 533,169 Leisure products (0.2%) Malibu Boats, Inc. Class A (NON) 19,022 352,287 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 10,800 615,384 PerkinElmer, Inc. 5,700 248,520 Machinery (1.5%) Caterpillar, Inc. 9,600 950,688 Deere & Co. (S) 3,700 303,363 Illinois Tool Works, Inc. 9,000 759,780 Joy Global, Inc. (S) 5,500 299,970 Trinity Industries, Inc. (S) 12,900 602,688 Media (3.6%) CBS Corp. Class B (non-voting shares) 5,800 310,300 Comcast Corp. Class A 31,170 1,676,323 DIRECTV (NON) 7,000 605,640 DISH Network Corp. Class A (NON) 7,000 452,060 Live Nation Entertainment, Inc. (NON) 15,200 365,104 SFX Entertainment, Inc. (NON) (S) 20,149 101,148 Time Warner Cable, Inc. 5,400 774,846 Time Warner, Inc. 13,700 1,030,377 Time, Inc. (NON) 2,150 50,375 Viacom, Inc. Class B 4,700 361,618 Walt Disney Co. (The) 17,400 1,549,122 Metals and mining (0.5%) Alcoa, Inc. 25,100 403,859 Cliffs Natural Resources, Inc. (S) 14,800 153,624 Freeport-McMoRan, Inc. (Indonesia) 13,300 434,245 Multiline retail (1.0%) Kohl's Corp. (S) 6,200 378,386 Macy's, Inc. 17,100 994,878 Target Corp. 9,600 601,728 Oil, gas, and consumable fuels (6.8%) Apache Corp. 8,200 769,734 Chesapeake Energy Corp. 18,500 425,315 Chevron Corp. 14,940 1,782,641 Continental Resources, Inc. (NON) (S) 8,000 531,840 EOG Resources, Inc. 13,600 1,346,672 Exxon Mobil Corp. 35,605 3,348,650 Hess Corp. 5,900 556,488 Marathon Oil Corp. 9,300 349,587 Midcoast Energy Partners LP 11,924 266,024 Occidental Petroleum Corp. 22,272 2,141,453 QEP Resources, Inc. 29,400 904,932 Suncor Energy, Inc. (Canada) 13,800 498,870 Valero Energy Corp. 12,100 559,867 World Point Terminals LP (Units) 6,421 122,063 Paper and forest products (0.3%) International Paper Co. 11,200 534,688 Personal products (0.4%) Coty, Inc. Class A 33,658 557,040 Herbalife, Ltd. 3,520 154,000 Pharmaceuticals (5.9%) AbbVie, Inc. 16,610 959,394 Allergan, Inc. 3,300 588,027 AstraZeneca PLC (United Kingdom) 4,439 318,028 Eli Lilly & Co. 13,900 901,415 Jazz Pharmaceuticals PLC (NON) 2,446 392,730 Johnson & Johnson 29,030 3,094,308 Merck & Co., Inc. 35,500 2,104,440 Pfizer, Inc. 88,186 2,607,660 Shire PLC ADR (United Kingdom) 3,000 777,150 Real estate investment trusts (REITs) (0.7%) American Tower Corp. (R) 3,100 290,253 Armada Hoffler Properties, Inc. (R) 60,854 552,554 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 16,240 224,437 Kimco Realty Corp. (R) 13,500 295,785 Road and rail (0.8%) Union Pacific Corp. 14,300 1,550,406 Semiconductors and semiconductor equipment (3.0%) Broadcom Corp. Class A 7,600 307,192 Intel Corp. 55,220 1,922,760 Lam Research Corp. 7,700 575,190 Marvell Technology Group, Ltd. 27,100 365,308 Maxim Integrated Products, Inc. 9,300 281,232 Micron Technology, Inc. (NON) 34,200 1,171,692 NVIDIA Corp. 22,700 418,815 Texas Instruments, Inc. 18,600 887,034 Software (4.7%) Activision Blizzard, Inc. 13,200 274,428 Electronic Arts, Inc. (NON) 13,800 491,418 Microsoft Corp. 97,950 4,540,962 Oracle Corp. 77,930 2,983,160 Symantec Corp. 24,400 573,644 TiVo, Inc. (NON) 42,500 543,788 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) 7,200 473,976 Best Buy Co., Inc. (S) 10,700 359,413 Gap, Inc. (The) 11,000 458,590 Home Depot, Inc. (The) 14,800 1,357,752 Lowe's Cos., Inc. 18,000 952,560 Michaels Cos., Inc. (The) (NON) 16,681 291,584 Office Depot, Inc. (NON) 55,000 282,700 Select Comfort Corp. (NON) 19,597 409,969 Technology hardware, storage, and peripherals (5.8%) Apple, Inc. 71,483 7,201,909 EMC Corp. 46,600 1,363,516 Hewlett-Packard Co. 26,116 926,335 NetApp, Inc. 6,400 274,944 SanDisk Corp. 9,039 885,370 Western Digital Corp. 10,400 1,012,128 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 5,900 633,896 Michael Kors Holdings, Ltd. (NON) 4,800 342,672 NIKE, Inc. Class B 7,000 624,400 Tumi Holdings, Inc. (NON) (S) 10,800 219,780 Tobacco (1.4%) Altria Group, Inc. 23,900 1,097,966 Lorillard, Inc. 6,000 359,460 Philip Morris International, Inc. 16,733 1,395,532 Trading companies and distributors (0.4%) Air Lease Corp. 7,525 244,563 United Rentals, Inc. (NON) 4,400 488,840 Total common stocks (cost $134,400,004) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Alcoa, Inc. $2.688 Ser. 1, cv. pfd. (NON) 12,475 $622,503 American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 2,034 220,689 Iridium Communications, Inc. 144A $7.00 cv. pfd. 3,770 420,826 Tyson Foods, Inc. $2.375 cv. pfd. (NON) 4,338 218,201 Total convertible preferred stocks (cost $1,421,050) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 7,806,050 $7,806,050 Putnam Short Term Investment Fund 0.06% (AFF) 504,262 504,262 Total short-term investments (cost $8,310,312) TOTAL INVESTMENTS Total investments (cost $144,131,366) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $199,682,162. (b) The aggregate identified cost on a tax basis is $146,882,520, resulting in gross unrealized appreciation and depreciation of $62,683,513 and $2,322,824, respectively, or net unrealized appreciation of $60,360,689. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $135,901, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $410,102 $7,978,857 $7,884,697 $49 $504,262 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $7,806,050, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $7,553,028. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $24,708,361 $120,082 $135,901 Consumer staples 16,176,592 — — Energy 19,203,516 — — Financials 30,471,028 294,471 — Health care 28,672,327 318,028 — Industrials 20,378,590 567,447 — Information technology 43,329,220 — — Materials 6,910,465 — — Telecommunication services 3,042,503 — — Utilities 3,122,147 — — Total common stocks Convertible preferred stocks 622,503 859,716 — Short-term investments 504,262 7,806,050 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
